Case 1:17-cr-00548-PAC Document 160 Filed 10/21/19 Page1of1

 

Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. ‘Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Patton Seuthern Disiriet af New Fork

Jennifer L. Brown
Attomey-in- Charge

Executive Director

October 21, 2019
ECE
Hon. Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
300 Pearl Street
New York, New York 10007

Re: United States v. Joshua Schulte, 17 Cr. 548 (PAC)

Hon, Judge Crotty,

 

With consent of the government, we write to modify the CIPA filing schedule as. .
follows: the defense’s opposition to the government’s CIPA section 6(b) would be dueon \ | “ |
November 8, 2019, with the Court holding a CIPA 6 (a) hearing (if necessary) on ,
November 18, 2019, The government’s CIPA 6(c) notice would be due on November 26,
2019. All other deadlines remain in place. ce nen inc

Thank you for your time and consideration of this matter.

Respectfully submitted,

/s/Sabrina Shroff/Edward Zas
Counsel for Joshua A. Schulte

ce: Daniel O. Hartenstine
Classified Information Security Officer

 
